Priority
The cross notes at the beginning of the specification improperly identify the priority claim of the instant application.  The cross notes should read as:  "This application is the National Stage of International Application No. PCT/US2017/046011, filed August 9, 2017, which claims the benefit of U.S. Provisional Application No. 62/372,576, filed August 9, 2016.”  See MPEP § 211.02. 

Drawings
The drawings are objected to because:
Figs. 5 & 7 are too crowded and their scale too small to show the details of the claimed invention.  
The drawings fail to show:
A radially collapsed retaining member like that recited in claims 1, 7 & 13. 
A snap-ring, a circlip, a C-Clip, and a Seeger ring like those recited in claim 2.
A portion of said O-ring is in direct contact with at least a portion of said substantially cylindrical portion of said crash collapse feature in said inner surface of said crash collapse adapter as recited in claim 12.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because at page 25, line 25 it includes a term, “Jesus clip”.  The term is slang and its origin is profane. It is therefore doubly inappropriate in a document intended to publish as a United States patent.  It must be removed from there and anywhere else it appears in the application.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 15, is not presented as claim number 1.  However, in accordance with 37 CFR 1.126, claim numbering must be preserved during prosecution.  Therefore correction will be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites the limitation, “said crash collapse feature is disposed proximate to said plurality of axially extending crash collapse adapter splines of said crash collapse adapter”.  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.

Claims 2, 5, 6, 8, 9, 11 & 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 includes slang, namely “Jesus clip” whose origin is profane and therefore doubly inappropriate in a document intended to publish as a United States patent.
Claim 5 recites the limitation "said first reducing diameter portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 & 9 recite the limitation, “helix angle” but the points between which said angle is measured are unknown.
Claim 11, line 5 recites the limitation, “the shaft”.  It is unclear which of the previously recited shafts is “the shaft”.
Claim 15, lines 1 & 2 recites the limitation, “A crash collapse adapter, comprising: a crash collapse adapter”.  It’s meaning is unknown.
Claim 15, lines 15 & 16 recites the limitation, “an increased diameter portion”.  It is unclear whether this portion is the same as or different from the previously recited increased diameter portion.
Claim 16 recites the limitation "said first reducing diameter portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrow, US 6,390,925.  At Figs. 6 & 7, Perrow shows a crash collapse adapter (34), comprising: a first end portion, a second end portion, an inner surface and an outer surface defining a hollow portion therein;

wherein a plurality of axially extending crash collapse adapter splines (36) circumferentially extend along at least a portion of said inner surface of said crash collapse adapter; 
wherein a crash collapse feature (38) circumferentially extends along at least a portion of said inner surface of said crash collapse adapter; 
wherein said crash collapse feature is disposed proximate to said plurality of axially extending crash collapse adapter splines of said crash collapse adapter; and 
wherein said crash collapse feature comprises, in axial order, a first decreasing diameter portion (48), a substantially cylindrical portion (44), an increased diameter portion (42) and a second decreasing diameter portion (40),
wherein Fig. 7 shows said first decreasing diameter portion of said crash collapse feature extends from a first end of said crash collapse adapter; 
wherein an end of said substantially cylindrical portion of said crash collapse feature is connected to an end of said first decreasing diameter portion of said crash collapse feature opposite said first end of said crash collapse adapter; 
wherein an end of said increased diameter portion of said crash collapse feature is connected to an end of said substantially cylindrical portion of said crash collapse feature opposite said first decreasing diameter portion of said crash collapse feature; 

wherein Fig. 7 shows said first decreasing diameter portion of said crash collapse feature has an outermost diameter that is greater than a diameter of said substantially cylindrical portion of said crash collapse feature; 
wherein said diameter of said substantially cylindrical portion of said crash collapse feature is less than a diameter of said increased diameter portion of said crash collapse feature; 
wherein said second decreasing diameter portion of said crash collapse feature has an inner most diameter that is substantially equal to a diameter of said hollow portion of said crash collapse adapter; and 
wherein said outermost diameter of said first decreasing diameter portion, said diameter of said substantially cylindrical portion and said diameter of said increased diameter portion of said crash collapse feature are greater than said diameter of said hollow portion of said crash collapse adapter.

Allowable Subject Matter
Claims 1, 4, 7, 10, 12-14 & 18 allowed.

Claims 2, 5, 6, 8, 9 & 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679